 


110 HR 1884 IH: National Health Service Corps Improvement Act of 2007
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1884 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Gordon of Tennessee (for himself and Mr. Pitts) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide for the participation of optometrists in the National Health Service Corps scholarship and loan repayment programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Health Service Corps Improvement Act of 2007. 
2.Participation of optometrists in National Health Service Corps 
(1)Primary health care servicesSection 331 of the Public Health Service Act (42 U.S.C. 254d) is amended—
(A)in subsection (a)(3)(D), by striking or mental health, and inserting optometry, or mental health,; and
(B)in subsection (b)(2), by striking and physician assistants and inserting optometrists, and physician assistants.  
(2)Scholarship programSection 338A of the Public Health Service Act (42 U.S.C. 254l) is amended— 
(A)in subsection (a)(1), by striking and physician assistants and inserting optometrists, and physician assistants; and 
(B)in subsection (b)(1), by striking or other health profession and inserting optometry, or other health profession. 
(3)Loan repayment program 
(A)ParticipationSection 338B of the Public Health Service Act (42 U.S.C. 254l–1) is amended— 
(i)in subsection (a)(1), by striking and physician assistants and inserting optometrists, and physician assistants; 
(ii)in subsection (b)(1)(A), by striking or another health profession and inserting optometry, or another health profession; and  
(iii)in subsections (b)(1)(B) and (b)(1)(C)(ii), by striking the term or other health profession each place such term appears and inserting optometry, or other health profession. 
(B)Period of obligated serviceClauses (ii) and (iii) of section 338C(b)(5)(C) of the Public Health Service Act (42 U.S.C. 254m(b)(5)(C)) are amended by striking the term or other health profession each place such term appears and inserting optometry, or other health profession.  
 
